Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 1 of 15




                    Exhibit A




                   Exhibit A
 9/2/2020                                    Civil Court Case Information - Case History
                      Case 2:20-cv-01727-DWL Document         1-1 Filed 09/03/20 Page 2 of 15

    [SehgnjiiWiafet
    Powered by Google Translate




            Civil Court Case Information - Case History
        Case Information
        Case Number:      CV2020-008299               Judge:        Stephens, Sherry
        File Date:        7/17/2020                   Location:     Downtown
        Case Type:        Civil


        Party Information
        Party Name                                                             Relationship       Sex       Attorney
        Allen Lee                                                              Plaintiff          Male      Mack Jones
        Lowes Home Centers LLC                                                 Defendant                    Pro Per


        Case Documents
        Filing Date          Description                                                      Docket Date          Filing Party
        8/20/2020            SUM - Summons                                                    8/21/2020
        8/20/2020      AFS - Affidavit Of Service                                             8/24/2020
        NOTE: LOWES HOME CENTERS LLC
        7/17/2020            COM - Complaint                                                  7/20/2020
        7/17/2020            CCN - Cert Arbitration - Not Subject                             7/20/2020
        7/17/2020            CSH - Coversheet                                                 7/20/2020


        Case Calendar
        There are no calendar events on file


        Judgments
        There are no judgments on file




www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caselnfo.asp?caseNumber=CV2020-008299                                       1/2
       Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 3 of 15
. ■»

                                                                                CLERK.OF THE
                                                                               SUPERIOR COURT
                   Mack T. Jones (006369)                                           FILED
 1                Jones | Raczkowski pc                                          J.FORD.DE?
             2141 East Camelback Road, Suite 100
 2               Phoenix, Arizona 85016-4723
                                                                           2820 AUG 20 fiMII- 05'
              (602) 840-8787 Fax (602) 840-0425
 3               miones@azptemiseslaw.com

4
 5      Attorneys for Plaintiff

6                     SUPERIOR COURT OF ARIZONA, MARICOPA COUNTY
 7                                                   NO.        CV2020-008299
        Allen Lee, a married man, filing
8       individually;
9                                                    SUMMONS
                       Plaintiff;
 10
        v.
 11
        Lowe's Home Centers, LLC, a
 12     North Carolina limited liability                        602-257*4434         ‘

        company; Does I - V                                        or
 13                                                        ^^aricopafa^
                                                             Sponsoredbythe
 14                    Defendants,                         ^County BarAssocia^
 15
16      TO DEFENOANT(S):             Lowe's Home Centers, LLC
 17                                  c/o Corporation Service Company, Statutory Agent
                                     8825 North 23fd Avenue, Suite 100
18                                   Phoenix, Arizona 85021
19
               You are hereby summoned and required to appear and defend in the
20
        above entitled action in the above entitled court within TWENTY DAYS
21
        exclusive of the day of service after service of this summons, upon you if served
22
        within the State of Arizona, and within THIRTY DAYS exclusive of the day of
23
        service if served without the State of Arizona, and you are hereby notified that
24
        in case you fail so to do, judgment by default will be rendered against you for
25
        the relief demanded in the complaint.
26
. ¥    Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 4 of 15




  1              Requests for reasonable accommodation for persons with disabilities must

  2     be made to the division assigned to the case by party needing accommodation

  3     or his/her counsel at least THREE (3) JUDICIAL DAYS in advance of a

  4     scheduled court proceeding. Requests for an interpreter for persons with limited

  5     English proficiency must be made to the division assigned to the case by the

  6     party needing the interpreter and/or translator or his/her counsel at least TEN

  7     (10) JUDICIAL DAYS in advance of a scheduled court proceeding.

  8              The name and address of the attorney for the Plaintiff is:

 9                                                 Mack T. Jones
                                                Jones | Raczkowski PC
  10
                                       2141 East Camelback Road, Suite 100
  11                                       Phoenix, Arizona 85016-4723

  12
              GIVEN UNDER MY HAND and the seal of the Superior Court of the State
  13    of Arizona in and for said County this date:      If 202,0

  14
                                                       JEFF FINE              ' JEFF FINE, CLERK
  15                                                   Clerk of the Superior Court

  16

  17

  18

  19

 20

 21

 22

 23

 24

 25

 26

        ::ODMA\MHODMA\CENTRAL;IMBnsoo:66M60;1            2
     Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 5 of 15
                                                                         JEFF FINE
                                                          Clerk of the Superior Court
                                                                   By fater Sutters Deputy
                  Mack T. Jones (006369)                       Date 07/17/2020 Time 09:24:41
1               Jones | Raczkowski PC                    DescrlPticn                     Amount
           2141 East Camelback Road, Suite 100           ---------- CASEI1 CVS)20-W99 ----------
2              Phoenix, Arizona 85016-4723               CWIL B (WLAINT------------- 333.00
            (602) 840-8787 Fax (602) 840-0425
3                                                        TOTAL W'T                      333.00
               mi ones@azptemiseslaw.com
                                                                  Receipts 27866018
4
5     Attorneys for Plaintiff

6                   SUPERIOR COURT OF ARIZONA, MARICOPA COUNTY
7
      Allen Lee, a married man, filing
                                                  Hn
                                                  iVw«
                                                             072020-008299
8
      individually;
9                                                 COMPLAINT
                     Plaintiff;
10    v.                                          (Tort Non-Motor Vehicle)
11
      Lowe's Home Centers, LLC, a
12
      North Carolina limited liability
13    company; Does I - V

14
                     Defendants.
15
16            Plaintiff Allen Lee alleges:

17            1.     Plaintiff Allen Lee is a married man residing in Maricopa County,

18    Arizona.

19           2.      Defendant Lowe's Home Centers, LLC is a North Carolina limited

20    liability company that caused an event to occur in Maricopa County, Arizona

21   and is doing business in Maricopa County, Arizona.

22           3.      Specifically Lowe's Home Centers, LLC possessed and operated

23   the home improvement store premises. Store No. 2582, located at 4300 South

24   Arizona Avenue, Chandler, Arizona on July 20, 2018.

25           4.      Does I - V are corporations, partnerships, other entities or

26   individuals other than Defendant Lowe's Home Centers, LLC who possessed.
     Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 6 of 15




1     managed and/or operated the home improvement store premises located at
2    4300 South Arizona Avenue, Chandler, Arizona on July 20, 2018.
3             5.        The actions, omissions, and conduct giving rise to this cause of
4    action occurred in Maricopa County, Arizona and this Court has subject matter
5    and personal jurisdiction. Venue is appropriate in Maricopa County pursuant to
6    A.R.S. §12-401.
7             6.        As the possessors, managers and/or operators of the home
8    improvement store premises located at 4300 South Arizona Avenue, Chandler,
9    Arizona on July 20, 2018, Defendants Lowe's Home Centers, LLC and Does I -
10   V had an affirmative duty to maintain the premises in reasonably safe condition
11   for the benefit of business invitees, specifically including Plaintiff.
12            7.        On July 20, 2018, Plaintiff was intending to purchase bags of
13   cement from Defendants' home improvement store located at 4300 South

14   Arizona Avenue, Chandler, Arizona.
15         8.   Finding the desired bags of cement stacked on a pallet situated on
       /
16   the second tier of a self-service display exceeding six feet in height. Plaintiff
17   went over to a female cashier to request assistance with the cashier advising

18   that she would call another employee, presumably male, to provide assistance,
19   but an employee did not arrive.
20            9.        As Plaintiff attempted to download a bag of cement stacked on a

21   pallet situated on the second tier of a self-service display exceeding six feet in

22   height, a second bag of cement, obscured because it was behind and above the
23   bag Plaintiff was handling, slid forward and fell striking Plaintiff.
24            10.       Plaintiff tried to block and/or catch the bag of cement in its

25   downward descent, but was unsuccessful sustaining injuries to both shoulders

26   resulting in Plaintiff having to undergo open surgeries on both shoulders.

     :;ODMA\MHODMA\CENTRAU;IMensge;66O473;t      2
     Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 7 of 15




1              11.       Plaintiff was injured as a direct and proximate result of an
2     unreasonably dangerous condition, specifically bags of cement stacked on a
3     pallet situated on the second tier of a self-service display exceeding six feet in
4     height with the topper most bag being obscured from sight, as to which
5     Defendants Lowe's Home Centers, LLC and Does I - V had actual or
6     constructive notice or were otherwise negligent.
7              12.       In addition, Defendants negligently: (1) failed to provide requested
8     assistance to Plaintiff in obtaining merchandise, specifically cement bags, within
9     a reasonable time of the request; and (2) placing merchandise, specifically
10    cement bags weighing at or more than fifty pounds, at a height greater than six
11    feet for self service by customers.
12             13.       Plaintiff has incurred health care expenses for treatment of the
13    injuries caused by Defendants' negligence, and Plaintiff may continue to incur
14    such expenses.
15             14.       Plaintiff has incurred a loss of wages, earnings and earning
16    capacity, and other benefits and/or opportunities because of the injuries caused
17    by Defendant's negligence.
18             15.       Plaintiff has experienced pain, discomfort, suffering, annoyance,

19    mental and emotional distress, loss of enjoyment of life, and other types of

20    general damage because of the injuries caused by Defendant's negligence, and

21    Plaintiff may continue to experience such general damages in the future; the

22    exact amount of Plaintiff’s general damages is undetermined, but in excess of

23    the jurisdictional minimum of this Court.

24             16.       Plaintiff further alleges the claimed total damages qualify this matter

25    as a Tier 3 case pursuant to Rules 8(b)(2) and 26.2(c), Arizona Rules of Civil

26    Procedure.

      ::OOMA\MHODMA\C£NTHAUiM«n»99;550473;1          3
     Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 8 of 15




1               WHEREFORE, Plaintiff requests judgment against Defendants for
2    reasonable compensatory damages in excess of this Court's jurisdictional
3    minimum, taxable costs, and all other appropriate relief.

4               DATED this                        day of July, 2020.

5                                                           Jones JRACzKowsipP
6
7
                                                            By Mack T. Jones
8
                                                            Attorneys for Plaintiff
9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25

26

      ::ODMA\MHOOMA\CENTRAL;IM<in«9«;56t)i>73;1               4
          Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 9 of 15
«   ,s



                      Mack T. Jones (006369)                                    ft'S{JrTOHtD£p
                     Jones | Raczkowski PC
                2141 East Camelback Road, Suite 100
     2              Phoenix, Arizona 85016-4723
                 (602) 840-8787 Fax (602) 840-0425
     3              mjones@azprcmiseslaw.com

     4
     5     Attorneys for Plaintiff

     6                   SUPERIOR COURT OF ARIZONA, MARICOPA COUNTY
     7                                                              CV2020-008299
           Allen Lee, a married man, filing
     8     individually;
     9                                                      CERTIFICATE OF NON-
                          Plaintiff;                        COMPULSORY ARBITRATION
     10    v.
     11
           Lowe's Home Centers, LLC, a
     12    North Carolina limited liability
     13    company; Does I - V

     14
                          Defendants.
     15
                   The undersigned certifies that the largest award sought by the Plaintiff,
     16
           including punitive damages, but excluding interest, attorneys' fees and costs
     17
           does exceed the limits set by Local Rule for compulsory arbitration, and certifies
     18
           that this case is not subject to compulsory arbitration as provided by Rules 72
     19
           through 76 of the Arizona Rules of Civil Procedure.
     20          DATED this IT^1 day of July, 2020.
     21
     22                                               Jones|Raczkows

     23
     24
                                                      By Mack T. Jones
     25                                               Attorneys for Plaintiff
     26
     Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 10 of 15




1     Original filed; Copy hand-delivered
      this I T^day of July, 2020, to:
2
3     Court Administration
      Maricopa County Superior Court
4
      201 West Jefferson - 4th Floor
5
6
7
8
9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

      ::ODMA\MHODMA\CeNTRAL;iMansaa;B5046B; 1   2
             Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 11 of 15


 In the Superior Court of th® Stat® of Arizona
In and For the County of MariC0Pa

Case Number                      2,0 2.^
                                                               Is Interpreter Needed? ["I Yes

                                                               If yes, what language(s):       Z
                                                                                                      wc;1

Plaintiff’s Attorney                               _

Attorney Bar Number 006369



Plaintiffs Name(s): (List all)         Plaintiffs Address:                        Phone#:               Email Address:
 Allen Lee              1353 East Bartlett Way, Chandler AZ 85249              480-320-0551        doclee747@gmail.com




(List additional Plaintiffs on page two and/or attach a Separate sheet).



Defendant's Name(s): (List All)
Lowe’s Home Centers, LLC

 Doesl-V



(List additional Defendants on page two and/or attach a separate sheet)




                RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
 IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an “X" next to the discovery tier
               to which the pleadings allege the case would belong under Rule 26.2.


Pl Amount Claimed $                                             Tier!         Tier 2       ® Tier 3




                                      NATURE OF ACTION
 Place an “X” next to the one case category that most accurately describes your primary case. Any
 case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
                                                       indicated above.


100 TORT MOTOR VEHICLE:
                                                                    Ql02 Property Damage*
QlOl Non-Death/Personal Injury*
                                                                    □l 03 Wrongful Death*


©Superior Court of Arizona in Maricopa County                Page ! of 3                              CVlOf-010119
  ALL RIGHTS RESERVED
                Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 12 of 15
                                                                                                    Case No.___________ __

    110 TORT NON-MOTOR VEHICLE;                                  Ql58 Quiet Title*
                                                                 Ql60 Forfeiture*
    □m Negligence*
                                                                 Qi75 Election Challenge
    I   11 12 Product Liability-Asbestos*
                                                                 Ql79 NCC-Employer Sanction Action (A.R.S. §23-212)
["Il 12 Product Liability - Tobacco*
                                                                 QiSO Injunction against Workplace Harassment
I       11 12 Product Liability-Toxic/Other*
                                                                 Qi 81 Injunction against Harassment
□l13 Intentional Tort*
                                                                 Ql82 Civil Penalty
' Qi 14 Property Damage*
                                                                     Ql86 Water Rights (Not General Stream Adjudication)*
Qi 15 Legal Malpractice*
                                                                     Ql87 Real Property *
Qi 15 Malpractice - Other professional*
                                                                 Q Special Action against Lower Courts
IX|l 17 Premises Liability*
                                                                   (See Lower Court Appeal cover sheet in Maricopa)
Ql18 Slander/Llbel/Defamation*
                                                                 Ql94 Immigration Enforcement Challenge
Qi 16 Other (Specify).                           '
                                                                         (A.R.S. §§1-501,1-502,11-1051)

120 MEDICAL MALPRACTICE:                                         160499 UNCLASSIFIED CIVIL:
Ql21 Physician M.D.*                 Ql23 Hospital*              Q Administrative Review
Ql22 Physician D.O*                  0124 Other*                         (See Lower Court Appeal cover sheet in Maricopa)
                                                                 I     |l50 Tax Appeal

130 & 197 CONTRACTS:                                                     (All other tax matters must be filed in the AZ Tax
                                                                   Court)
Ql31 Account (Open or Stated)*
                                                                 Ql55 Declaratory Judgment
0132 Promissory Note*
                                                                 Ql57 Habeas Corpus
Ql33 Foreclosure*
                                                                 Ql84 Landlord Tenant Dispute - Other*
Ql38 Buyer-Plaintiff*
                                                                 Ql90 Declaration of Factual Innocence (AR.S. §12-771)
0139 Fraud*
                                                                 Ql91 Declaration of Factual Improper Party Status
Qi 34 Other Contract (i.e. Breach of Contract)*
                                                                 Ql93 Vulnerable Adult (A.R.S. §46-451)*
Qt35 Excess Proceeds-Sale*
                                                                 Ql65 Tribal Judgment
I       I Construction Defects (Residential/Commercial)*
                                                                 0167 Structured Settlement (A.R.S. §12-2901)
            Ql36 Six to Nineteen Structures*
                                                                 0169 Attorney Conservatorships (State Bar)
            0137 Twenty or More Structures*
                                                                 Ql70 Unauthorized Practice of Law (State Bar)
Ql97 Credit Card Debt (Maricopa County Only)*
                                                                 Ql71 Out-of-State Deposition for Foreign Jurisdiction

                                                                 Ql72 Secure Attendance of Prisoner
ISO-199 OTHER CIVIL CASE TYPES:
                                                                 Qi73 Assurance of Discontinuance
Ql56 Eminent Domain/Condemnation*                                Ql74 In-State Deposition for Foreign Jurisdiction
QlS1 Eviction Actions (Forcible and Special Detainers)*          0176 Eminent Domain- Light Rail Only*
Ql52 Change of Name                                              Ql77 Interpleader-Automobile Only*
Qi 53 Transcript of Judgment                                     0178 Delayed Birth Certificate (A.R.S. §36-333.03)
Ql54 Foreign Judgment                                            Ql83 Employment Dispute- Discrimination*



© Superior Court of Arizona in Maricopa County             Page 2 of 3                                    CVlOf-010119
  ALL RIGHTS RESERVED
            Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 13 of 15
                                                                                               Case No.



 Qi85 Employment Dispute-Other*                                         □l63 Other*
 Ql96 Verified Rule 45.2 Petition
                                                                                      (Specify)
 □ 195(a) Amendment of Marriage License

 QJl95(b) Amendment of Birth Certificate




                                               EMERGENCY ORDER SOUGHT

I   I Temporary Restraining Order          I     I Provisional Remedy                             I   I Election Challenge
                                                                              dose
Fl Employer Sanction                       I     I Other (Specify)




                                   COMMERCIAL COURT (Maricopa County Only)


F"! This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the

    Commercial Court. More information on the Commercial Court, Including the most recent forms, are available on the
    Court's website at:

                 httDs://www,superiorcourt.maricor)a.qov/commercial-court/.




Additional Plalntlff(s):




Additional Defendant(s):




© Superior Court of Arizona in Maricopa County                  Page 3 of 3                           CV10f-010119
  ALL RIGHTS RESERVED
                 Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 14 of 15
 DL Investigations & Attorney Support LLC
 7501 N. 16th Street, Suite 200
 Phoenix, AZ 85020                                                   ORIGINAL                                         CLtKlvOF THE
 (602)285*9901                                                                                                       SUPERIORCOURT
                                                                                                                          HtEOco
                                                                                                                       J.FORO.OEP
  Inv. #                           SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                                                                 2028 AUG 20 RM II-05
 138676                                   IN AND FOR THE COUNTY OF MARICOPA

ALLEN LEE

                                                                Plaintiff / Petitioner,
        vs.
LOWE’S HOME CENTERS, L.L.C.; et al.
                                                                                                                    no,   cvzozo^mw_________
                                                                Defendant / Respondent                   CERTIFICATE OF SERVICE




Tina Nemeth                                  , the undersigned certifies under penalty of perjury: That I am folly qualified pursuant
to RCP 4 (d), 4 (e), 45 (b) and/or ARS 13-4072, to serve process in this case, and received for service the following documents in this
action:
SUMMONS & COMPLAINT, CERTIFICATE OF ARBITRATION, CIVIL COVER SHEET




from                              Mack T. Jones c/o Jones Raczkowski PC                                  On           8/18/20
that I personally served copies of these documents on those named below in the manner and time and place shown; and except where
noted, all services were made in Maricopa County, Arizona.


NAME:         LOWE'S HOME CENTERS, L.L.C., c/o Corporation Service Company

DATE & TIME:            8/18/20 12:01pm
PLACE&                  8825 N.23RD AVENUE STE.100 PHOENIX, AZ 85021, which is his/her place of business.
MANNER:             By serving Brooklyn Vandeventer, Service of Process Coordinator, a person authorized to accept such service
                     on their behalf, in person.




 Description of the Named: Female, Age: 20's, Ht: 5' 3 in., Wt: 180, Eyes: blue, Hair: brown, Ethnicity: Cauc.




Statement of Costs
Services      $26.00
Mileage       $28.80
Sp. Handl.                                                                  Maricopa County
Wits CM
Advances
Cert Prep      $15.00
Other

Total         $59.80
                               The above is covered by A.R.S. as amended 41-314 & 11-45 and Rules 4,5 and 45.
                   Case 2:20-cv-01727-DWL Document 1-1 Filed 09/03/20 Page 15 of 15




                                                                                                                        LDD/ALL
                                       —x                                                            Transmittal Number: 21907037
Notice of Sesrvice Or Process                                                                           Date Processed: 08/18/2020

Primary Contact:            Heather McClow
                            Lowe's Companies, Inc.
                            1000 Lowes Blvd
                            Mooresville, NC 28117-8520

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowe's Home Centers, LLC
Title of Action:                              Allen Lee vs. Lowe's Home Centers, LLC
Matter Name/ID:                               Allen Lee vs. Lowe's Home Centers, LLC (10448234)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Maricopa County Superior Court, AZ
Case/Reference No:                            CV2020-008299
Jurisdiction Served:                          Arizona
Date Served on CSC:                           08/18/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Mack T. Jones
                                              602-840-8787

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888)690-2882 | sop@cscglobal.com
